Case 4:11-cr-40037-SOH Document 2128                   Filed 04/24/20 Page 1 of 4 PageID #: 7896



                            IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                    TEXARKANA DIVISION

 UNITED STATES OF AMERICA                                                                 RESPONDENT


 v.                                      Case No. 4:11-cr-40037-20


 ALVIN WEEKLY                                                                               PETITIONER

                                                 ORDER

         Before the Court is the Report and Recommendation filed March 30, 2020, by the Honorable

 Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. (ECF No.

 2123). Among other things, Judge Bryant recommends that the Court dismiss Petitioner Alvin

 Weekly’s Motion to Vacate under 28 U.S.C. § 2255. Petitioner has filed objections. (ECF No. 2124).

 The Court finds the matter ripe for consideration.

                                          I. BACKGROUND

         On March 2, 2012, Petitioner pleaded guilty to one count of distribution of cocaine base within

 1,000 feet of a public school, in violation of 21 U.S.C. § 841(a)(1) and 860(a). On November 5, 2012,

 the Court sentenced Petitioner to, inter alia, a 140-month term of imprisonment.

         On October 29, 2013, Petitioner filed a pro se motion to vacate under 28 U.S.C. § 2255. The

 Court subsequently adopted a Report and Recommendation that Petitioner’s motion be denied and

 declined to issue a certificate of appealability. Petitioner filed an appeal, which the Eighth Circuit

 dismissed on October 28, 2015. Since that time, Petitioner filed several other pro se motions that were

 either explicitly styled as section 2255 motions or that, despite being otherwise styled, sought to vacate

 his sentence. Each time, the Court dismissed the motions for being successive section 2255 motions

 filed without leave from the Eighth Circuit.

         On October 24, 2019, Petitioner filed another pro se motion to vacate pursuant to section 2255.

 (ECF No. 2093). The Court appointed counsel to assist Petitioner with the motion, and counsel filed
Case 4:11-cr-40037-SOH Document 2128                     Filed 04/24/20 Page 2 of 4 PageID #: 7897



 a supplement that acknowledged that the motion was a successive section 2255 motion. On March 30,

 2020, Judge Bryant issued the instant Report and Recommendation. Judge Bryant finds that Petitioner

 failed to obtain leave from the Eighth Circuit before filing his motion, and thus, the Court should

 dismiss the motion rather than transfer it to the Eighth Circuit. Judge Bryant also recommends that the

 Court decline to issue a certificate of appealability. Finally, Judge Bryant recommends, in light of

 Petitioner’s frequent, frivolous past pro se filings, that the Court bar Petitioner from filing any further

 documents without first obtaining leave from the Court. On April 13, 2020, Petitioner, through

 appointed counsel, filed timely objections to the Report and Recommendation.

                                            II. DISCUSSION

         The Court may designate a magistrate judge to hear pre and post-trial matters and to submit to

 the Court proposed findings of fact and recommendations for disposition. 28 U.S.C. § 636(b)(1). After

 conducting an appropriate review of the report and recommendation, the Court may then “accept,

 reject, or modify, in whole or in part, the findings or recommendations made by the magistrate judge

 . . . or recommit the matter to the magistrate judge with instructions.” 28 U.S.C. § 636(b)(1). “[T]he

 specific standard of review depends, in the first instance, upon whether or not a party has objected to

 portions of the report and recommendation.” Anderson v. Evangelical Lutheran Good Samaritan

 Soc’y, 308 F. Supp. 3d 1011, 1015 (N.D. Iowa 2018). Generally, “objections must be timely and

 specific” to trigger de novo review. Thompson v. Nix, 897 F.2d 356, 358-59 (8th Cir. 1990).

 Recommendations that are not objected to are reviewed only for clear error. Grinder v. Gammon, 73

 F.3d 793, 795 (8th Cir. 1996).

         As discussed above, Petitioner’s objections are timely. Therefore, pursuant to 28 U.S.C. §

 636(b)(1), the Court will conduct a de novo review of all issues related to Petitioner’s specific

 objections. Petitioner’s sole objection is to Judge Bryant’s recommendation that the Court decline to

 transfer this case to the Eighth Circuit for a determination of whether to grant him leave to file a

 successive section 2255 motion.
                                                     2
Case 4:11-cr-40037-SOH Document 2128                     Filed 04/24/20 Page 3 of 4 PageID #: 7898



         As Judge Bryant correctly stated, once a prisoner has filed one motion to vacate pursuant to 28

 U.S.C. § 2255, he cannot subsequently file a second or successive motion to vacate without first

 seeking leave from the Eighth Circuit. 28 U.S.C. § 2255(h). This is true even where, like in this case,

 the motion is styled as something other than a motion to vacate but clearly seeks to vacate a sentence.

 United States v. Patton, 309 F.3d 1093 (8th Cir. 2002) (per curiam) (collecting cases).

         There is no dispute that Petitioner previously filed a section 2255 motion, so he cannot bring

 his current motion unless he has first obtained leave from the Eighth Circuit. It is undisputed that he

 did not obtain leave from the Eighth Circuit before filing his motion to vacate. Thus, the Court lacks

 jurisdiction to consider Petitioner’s motion and must either dismiss it, or, in the Court’s discretion and

 in the interests of justice, transfer it to the Eighth Circuit. 28 U.S.C. § 1631; Boyd v. United States,

 304 F.3d 813, 814 (8th Cir. 2002) (per curiam).

         As stated above, Judge Bryant recommends that Petitioner’s history of frivolous filings

 warrants the Court dismissing his habeas motion rather than transferring it to the Eighth Circuit.

 Petitioner argues that his filing history should have no bearing on the present matter and that he has

 raised potentially meritorious claims that warrant an opportunity to be heard, so it is more appropriate

 for the Court to transfer his motion to the Eighth Circuit to determine whether to give him permission

 to file the motion.

         After careful consideration, the Court agrees with Judge Bryant’s recommendation of

 dismissal, albeit for different reasons. Petitioner’s pro se motion argues that he was improperly

 sentenced as a career offender based on prior Arkansas convictions that he contends do not meet the

 definition of “controlled substance offence” under the United States Sentencing Guidelines because

 the offenses involved “delivery,” which is broader than the terms “distribution” and “dispensing” used

 in the Guidelines. However, the supplement brief filed by Petitioner’s appointed counsel appears to

 concede that the Eighth Circuit rejected this argument in United States v. Merritt, 934 F.3d 809 (8th

 Cir. 2019). In light of that concession, the Court finds that the interests of justice would not be served
                                                     3
Case 4:11-cr-40037-SOH Document 2128                           Filed 04/24/20 Page 4 of 4 PageID #: 7899



 by transferring Petitioner’s motion to the Eighth Circuit for a determination of whether he should be

 allowed to file a habeas motion arguing an issue that has already been foreclosed. To be clear, though,

 nothing in this order precludes Petitioner from separately seeking permission from the Eighth Circuit

 to file a second or successive section 2255 motion.

          In sum, the Court will not transfer the instant motion, but rather, will dismiss it without

 prejudice to refiling if, and when, Petitioner obtains permission from the Eighth Circuit to do so. The

 Court notes that Petitioner does not object to the remainder of Judge Bryant’s recommendations.1

 Finding no clear error on the face of those recommendations, the Court will adopt them, as well.

                                               III. CONCLUSION

          For the above-discussed reasons and upon de novo review of the Report and Recommendation,

 the Court finds that Petitioner’s objections offer neither law nor fact which would cause the Court to

 deviate from Judge Bryant’s Report and Recommendation. Accordingly, the Court hereby overrules

 Petitioner’s objections and adopts the Report and Recommendation. (ECF No. 2123). Petitioner’s

 motion to vacate pursuant to 28 U.S.C. § 2255 (ECF No. 2093) is hereby DISMISSED WITHOUT

 PREJUDICE. No certificate of appealability shall issue.

          The Clerk of Court is DIRECTED to docket no further documents from Petitioner in this case

 without prior approval from the Court. The Clerk shall inform the Court if documents are received

 from Petitioner in this case, and the Court will instruct the Clerk on whether to docket them. Until

 further order of this Court, the Clerk is directed to return to Petitioner any tendered documents in this

 matter that are not approved by the Court.

          IT IS SO ORDERED, this 24th day of April, 2020.

                                                                         /s/ Susan O. Hickey
                                                                         Susan O. Hickey
                                                                         Chief United States District Judge

 1
   These include recommendations that no hearing is necessary to resolve Petitioner’s motion, that no certificate of
 appealability should issue, and that Petitioner should be barred from filing further documents without first obtaining
 leave of the Court.
                                                           4
